Citation Nr: 1217225	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  11-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to May 15, 2009, for an award of total disability based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to May 15, 2009 for a grant of service connection for neurogenic claudication of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active duty military service from January 1952 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In the February 2010 rating decision, the RO effectuated an award of TDIU granted by the Board in a November 2009 Decision, and assigned an effective date for that award.  The Veteran timely disagreed with the effective date assigned for the award of TDIU, which, as noted on the title page of this decision, is also interpreted as a disagreement with the assignment of an effective date for a grant of service connection for a right lower extremity disability for which the same effective date was assigned.  

The Veteran was scheduled for a Videoconference hearing before the board in March 2012.  The Veteran did not appear for that hearing, and his request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in his March 2010 notice of disagreement (NOD), that he met the criteria for TDIU prior to May 15, 2009, because his physical condition "had deteriorated so bad" when he initially sought an increased rating for his service-connected back disability and an award of TDIU in July 2003.  Historically, the RO granted an award of service connection for neurogenic claudication of the right lower extremity effective May 15, 2009, based on a VA examination conducted on that date.  The 10 percent disability rating assigned at the time of the October 2009 original award of service connection for neurogenic claudication was among the ratings considered by the Board in its November 2009 finding that the ratings assigned for the Veteran's lumbar disability met the criteria for schedular consideration of TDIU, and awarded TDIU.  

In mid-February 2010, the RO effectuated the Board's award of TDIU, and, as part of the grant of the award of TDIU, the RO assigned an effective date for that award.  The RO notified the Veteran that the effective date assigned for the award of TDIU was May 15, 2009, the date of the most recent VA examination.  In March 2010, as part of his contention that the date assigned for the award of TDIU was incorrect, the Veteran stated that his back disability "didn't get this way on May 15, 2009."  The Veteran contended that his back disability was shown to have increased in severity on other examinations conducted earlier, including in 2004, in connection with his claim for an increased evaluation for back disability.   

The notice of the grant of service connection for neurogenic claudication and the assignment of an effective date of May 15, 2009 was issued to the Veteran in October 2009.  That grant, and the assigned rating and effective date for the rating, were not final at the time of the Board's November 2009 Decision which awarded TDIU.   A Veteran may disagree with or appeal a rating decision for one year following notice of the decision.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2011).  

The effective date assigned for the award of TDIU, May 15, 2009, is the effective date assigned for the grant of service connection for neurogenic claudication.  The Board interprets the Veteran's March 2010 NOD, with the contention that he is entitled to TDIU prior to May 15, 2009, as a disagreement with the assignment of May 15, 2009, for the grant of service connection for neurogenic claudication.  In particular, the Board notes that the typed NOD dated in late March 2010, which was submitted with the March 2010 handwritten NOD, states, "[s]ubmitted to disagree with the date of adjudication date of my Service Connection claim."  

The intent of this statement is not entirely clear.  However, it appears that the Veteran is attempting to disagree with the effective date for a grant of service connection.  This statement does not refer to TDIU.  The Board notes that the appeal period as to the effective date for the grant of service connection for neurogenic claudication was not final when the Veteran submitted this March 2010 NOD, and the Board interprets this typewritten statement as a disagreement regarding the May 15, 2009 effective date of the grant of service connection for neurogenic claudication.  

However, the RO did not consider whether May 15, 2009 was the appropriate date for the grant of service connection for neurogenic claudication.  The Board may not consider this claim in the first instance.  Moreover, the claim for an effective date prior to May 15, 2009 for the award of service connection for neurogenic claudication is inextricably intertwined with the claim for an effective date prior to May 15, 2009 for the award of TDIU.  Adjudication of the appropriate effective date for the award of service connection for neurogenic claudication, right lower extremity, and issuance of a statement of the case (SOC), is required prior to adjudication of the appropriate date for an award of TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

In this regard, the Board notes that the examiner who provided a June 2009 addendum to the May 2009 VA examination report stated that the Veteran had been demonstrating neurogenic claudication pain to the lower extremities "for some time."  The Board notes that this opinion suggests that the neurogenic claudication was present prior to the May 2009 VA examination.  Further development of the medical evidence to provide more specific opinion as to the date of onset of this manifestation of back disability is required.

The Board further notes that the May 2009 opinion states that the Veteran was demonstrating "neurogenic claudication pain to the lower extremities."  The VA examination report reflects that the Veteran complained of pain in the lower extremities bilaterally, and that evaluation of the lower extremities at times focused on the left lower extremity.  The discussion in the rating decision prepared in September 2009 and issued to the Veteran in October 2009 does not clarify why service connection was granted for neurogenic claudication solely for the right lower extremity.  As the question of entitlement to service connection for neurogenic claudication for the left lower extremity is raised by the evidence, this issue is REFERRED to the RO for appropriate action.  As the outcome of this REFERRED claim could affect the effective date appropriate for the award of TDIU, the appealed claim for an effective date prior to May 15, 2009, for an award of TDIU is DEFERRED until the Referred claim has been adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to service connection for neurogenic claudication of the left lower extremity.

Issue an SOC addressing entitlement to an effective date prior to May 15, 2009, for a grant of service connection for neurogenic claudication, right lower extremity.   

2.  Obtain and associate with the claims file or virtual file all VA treatment records from February 2010 to the present.  

Obtain reports of all diagnostic and clinical tests related to the Veteran's lumbar disability, to include any radiologic or other examinations related to neurogenic claudication, from 2003 to the present, in a format reviewable by a clinician.  Duplicate records need not be added to any file.  

3.  Afford the Veteran an opportunity to identify or submit any records of treatment by a non-VA provider related to the severity of back disability or the diagnosis of neurogenic claudication, from 2003 to the present.  Again, duplicate records need not be added to any file.   Non-VA records should be associated in a format reviewable by a clinical.  Documentation of attempts to obtain any non-VA records identified by the Veteran should be associated with the claims file.

4.  Advise the Veteran that he may submit alternative records, to include statements of other about his ability to perform employment or work like activities, to include activities of daily living.  Advise the Veteran that evidence such as statements of individuals who mow the lawn, perform chores around the house, who provide home care or assist the Veteran with activities such as shopping, cooking, or laundry, would be relevant to his claim.  The Veteran should also be advised that income records would be relevant to his claim for TDIU, if those records disclose when the Veteran became unable to engage in substantial gainful employment.

5.  The Veteran's claims files should be reviewed by a reviewer with the expertise necessary to determine date of onset of neurogenic claudication.  The reviewer should review the VA clinical and diagnostic records from July 2002 to the present, private clinical records from July 2002 to the present, the Veteran's statements from July 2002 to the present, and any relevant evidence related to the period from July 2002 to the present, as well as the report of the May 2009 VA examination and the 2003 and 2004 examinations and records referenced in the 2009 VA examination report.  In particular, please review a June 2009 addendum to the May 2009 report which states that the Veteran "has been demonstrating for some time neurogenic claudication pain to the lower extremities that is caused by or a result of lumbar spinal stenosis."  (Underline added).

The reviewer should be advised of the following:
* The Veteran was granted service connection for sacroiliac strain in 1954; the service-connected disability was recharacterized as herniated intervertebral disc in 1959.  A 40 percent evaluation for herniated intervetebral disc has been in effect since 2000.  A separate grant of service connection for sciatic neuropathy, lumbar spine, was awarded, effective May 28, 2003, and that service-connected disability is evaluated as 10 percent disabling.  
* A Veteran is entitled to service connection for a disability which is due to or the result of a service-connected disability or proximately results from or is secondary to a service-connected disability.   
* The Veteran sought an increased evaluation for his service-connected herniated disc in July 2003.  Regulations authorize an increased rating up to one year prior to a claim for an increased rating, if the increase in disability is factually ascertainable during the year preceding the claim.

The reviewer is asked to address the following question:
Please provide an opinion as to the approximate date of onset of neurogenic claudication pain in the right lower extremity.  Please reference the clinical record(s) dated in July 2002 or later on which you base your opinion as to the ascertainable onset of neurogenic claudication in the right lower extremity.  

If the reviewer determines that these questions cannot be answered without examining the Veteran, then the Veteran should be afforded VA examination.  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of pain in the lower extremities.    

The rationale for each opinion expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the reviewer should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

6.  Then, after all other claims for an increased rating for back disability, to include a claim for service connection for neurogenic claudication, left lower extremity, have been adjudicated, an appropriate reviewer should be asked to address the questions set forth below.  

The reviewer should be advised of the following:
* A Veteran is entitled to TDIU when service-connected disability results in individual unemployability, regardless of advancing age, without reference to disorders for which service connection is not in effect.  

The reviewer should address the following:
(i).  Provide an opinion as to the types of activities required by employment that the Veteran would be unable to perform as a result of his service-connected back disabilities.  
(ii).  When were the employment limitations due to service-connected disability manifested, with reference to clinical records dated in July 2002 or later?  

If the reviewer determines that these questions cannot be answered without examining the Veteran, then the Veteran should be afforded VA examination.  

In answering each question, the examiner must comment on the Veteran's lay statements as to when his service-connected back disability resulted in inability to perform substantial gainful employment.    

The rationale for each opinion expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the reviewer should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

7.  Readjudicate the appeal an effective date prior to May 15, 2009 for a grant of service connection for neurogenic claudication, right lower extremity, and for an award of TDIU.  If the appeal is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


